UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-156409 Ad Systems Communications, Inc. (Exact name of Registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 495 State Street Suite # 459, Salem, Oregon 97301 (Address of principal executive offices) 971-239-4166 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 316,800,000 common shares as of July 19, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 8 Item 4T: Controls and Procedures 8 PART II – OTHER INFORMATION Item 1: Legal Proceedings 9 Item 1A: Risk Factors 9 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3: Defaults Upon Senior Securities 9 Item 4: Removed and Reserved 9 Item 5: Other Information 9 Item 6: Exhibits 9 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheet as of June 30, 2010 (unaudited) and December 31, 2009 (unaudited); F-2 Statements of Operations for the three and six months ended June 30, 2010 and 2009 (unaudited); F-3 Statement of Stockholders’ Equity (Deficit) for period from December 31, 2008 to June 30, 2010 (unaudited); F-4 Statements of Cash Flows for the six months ended June 30, 2010 and 2009; and F-5 Notes to Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended June 30, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents AD SYSTEMS COMMUNICATIONS, INC. Balance Sheets (Unaudited) ASSETS June 30, December 31, CURRENT ASSETS Cash $ $ Refundable deposits - Trade accounts receivable, net Total Current Assets PROPERTY AND EQUIPMENT, net - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accrued interest payable 78 Advance payable - related parties Convertible notes payable, net Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, par value $0.001 per share10,000,000 shares authorized; no sharesissued and outstanding - - Common stock; par value $0.001 per share490,000,000 shares authorized; 316,800,000shares issued and outstanding Additional paid-in capital Accumulated deficit Total Stockholders' Equity (Deficit) TOTAL LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents AD SYSTEMS COMMUNICATIONS, INC. Statements of Operations (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, REVENUES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Depreciation - - Consulting fees Professional fees - - Bad debt expense - - General and administrative Total Operating Expenses INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSES) Interest expense ) - ) - Total Other Income (Expenses) ) - ) - LOSS BEFORE TAXES ) ) Provision for Income Taxes - NET LOSS $ ) $ $ ) $ BASIC AND DILUTED LOSSPER SHARE $ ) $ $ ) $ WEIGHTED AVERAGENUMBER OF SHARESOUTSTANDING The accompanying notes are an integral part of these financial statements. F-2 Table of Contents AD SYSTEMS COMMUNICATIONS, INC. Statements of Stockholders' Equity (Deficit) (Unaudited) Common Stock Additional Paid-in Accumulated Total Stockholders' Equity Shares Amount capital Deficit (Deficit) Balance, December 31, 2008 $ $ ) $ ) $ Recapitalization ) - - Value of beneficial conversion feature - - - Net loss for the year ended December 31, 2009 - - - ) Balance, December 31, 2009 ) ) Value of beneficial conversion feature - - - Net loss for the six months ended June 30, 2010 - - - ) Balance, June 30, 2010 $ $ $ ) $ The accompanying notes are an integral part of these financial statements. F-3 Table of Contents AD SYSTEMS COMMUNICATIONS, INC. Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, OPERATING ACTIVITIES Net loss $ ) $ Adjustments to reconcile net loss to net cash provided (used) by operating activities: Amortization of beneficial conversion feature - Depreciation - Changes in operating assets and liabilities (Increase) decrease in accounts receivable ) (Increase) decrease in refundable deposits ) - Increase (decrease) in accounts payable Net Cash Used in Operating Activities ) INVESTING ACTIVITIES Purchase of equipment ) - Net Cash Used in Investing Activities ) - FINANCING ACTIVITIES Proceeds from convertible note payable - Proceeds from related party advances Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ CASH PAID FOR: Interest $
